UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 30, 2011 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At November 03, 2011 there were issued and outstanding 27,274,391 shares of the Company’s common stock, $0.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 (unaudited) 4-5 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 6-7 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (unaudited) 8-9 Notes to Condensed Consolidated Financial Statements (unaudited) 10-23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41-42 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 44-45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Submission of Matters to a Vote of Security Holders 46 Item 5. Other Information 46 Item 6. Exhibits and Reports on Form 8-K 46 Signatures 47 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands) September 30, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Held to maturity - treasuries Available for sale securities Accounts receivable Trade Reimbursable project costs Income taxes Commodity risk management asset Assets held for sale Other current assets Total current assets INVESTMENT PROPERTIES AND EQUIPMENT: Oil & gas properties under full cost method, net of $24,330 and $14,563 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment OTHER ASSETS Total assets $ $ The accompanying notes are an integral part of these statements. -4- U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) September 30, December 31, CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of debt Liabilities held for sale Other current liabilities 76 16 Total current liabilities LONG-TERM DEBT, net of current portion DEFERRED TAX LIABILITY ASSET RETIREMENT OBLIGATIONS OTHER ACCRUED LIABILITIES SHAREHOLDERS' EQUITY: Common stock, $.01 par value; unlimited shares authorized; 27,259,391 and 27,068,610 shares issued, respectively Additional paid-in capital Accumulated surplus Unrealized gain on marketable securities Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended September 30, Nine months ended September 30, REVENUES: Oil and gas $ Realized (loss) on risk management activities ) ) Unrealized gain (loss) on risk management activities ) ) OPERATING EXPENSES: Oil and gas Oil and gas depreciation, depletion and amortization Water treatment plant Mineral holding costs 9 61 General and administrative OPERATING (LOSS) INCOME ) ) (5 ) OTHER INCOME AND (EXPENSES): Gain on the sale of assets Equity gain/(loss) in unconsolidated investment ) ) ) Gain on sale of marketable securities 26 34 Miscellaneous income and (expenses) ) 20 ) ) Interest income 6 30 36 91 Interest expense ) 8 18 (LOSS) INCOME BEFORE INCOME TAXES AND DISCONTINUED OPERATIONS ) ) The accompanying notes are an integral part of these statements. -6- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended September 30, Nine months ended September 30, Income taxes: Current benefit from (provision for) Deferred benefit from (provision for) (LOSS) INCOME FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS Discontinued operations, net of taxes 81 DISCONTINUED OPERATIONS 81 NET (LOSS) INCOME $ $ ) $ ) $ NET (LOSS) INCOME PER SHARE (Loss) income from continuing operations, basic $ $ ) $ ) $ Income from discontinued operations, basic Net (loss) income, basic $ $ ) $ ) $ (Loss) from continuing operations, diluted $ $ ) $ ) $ Income from discontinued operations, diluted Net (loss) income, diluted $ $ ) $ ) $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these statements. -7- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ (Income) from discontinued operations ) ) (Loss) income from continuing operations ) Adjustments to reconcile net (loss) income to net cash provided by operations Depreciation, depletion & amortization Change in fair value of commodity price risk management activities, net ) Accretion of discount on treasury investment ) Gain on sale of marketable securities ) ) Equity (gain)/loss from Standard Steam ) Net change in deferred income taxes ) (Gain) on sale of assets ) ) Noncash compensation Noncash services 48 Net changes in assets and liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Net redemption (investment in) treasury investments ) Cash distributions from Standard Steam Acquisition & development of oil & gas properties ) ) Acquisition & development of mining properties ) ) Mining property option payment Acquisition of property and equipment ) ) Proceeds from sale of marketable securities 77 Proceeds from sale of property and equipment Net change in restricted investments 37 ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock ) Proceeds from new debt Repayments of debt ) NET CASH PROVIDED BY FINANCING ACTIVITIES The accompanying notes are an integral part of these statements. -8- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the nine months ended September 30, Net cash provided by operating activities of discontinued operations Net cash used in investing activities of discontinued operations (6
